                      Case 2:20-cv-01705-JCM-DJA Document 35 Filed 12/11/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    YOSEF ISHAKI,                                         Case No. 2:20-CV-1705 JCM (DJA)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     EQUIFAX INFORMATION SERVICES, LLC,
                      et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court are defendants Bank of America, N.A. (“BANA”), JPMorgan
               14
                      Chase Bank, N.A. (“Chase”), and BMW Financial Services, N.A.’s (“BMW”), motions to
               15     dismiss. (ECF Nos. 8, 22, 27). Also before this court is defendant BMW’s motions to stay case
               16     and compel arbitration. (ECF Nos. 26, 28). Plaintiff Yosef Ishaki has not responded to any of
               17     the above, and the deadline to do so has passed.         Defendants have apprised this court of
               18     plaintiff’s non-response. (ECF No. 25, 31, 34).

               19            Pursuant to Local Rule 7-2, an opposing party must file points and authorities in response
                      to a motion; failure to file a timely response constitutes the party’s consent to the granting of the
               20
                      motion and is proper grounds for dismissal. See LR IB 7-2(d); United States v. Warren, 601
               21
                      F.2d 471, 474 (9th Cir. 1979). However, prior to dismissal, the district court is required to weigh
               22
                      several factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
               23
                      need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
               24     favoring disposition of cases of their merits; and (5) the availability of less drastic sanctions.”
               25     Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (citing Henderson v. Duncan, 779 F.2d 1421,
               26     1423 (9th Cir. 1986)).
               27            In light of plaintiff’s lack of response and weighing the factors identified in Ghazali, the

               28     court rules on defendants’ motions as follows:


James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01705-JCM-DJA Document 35 Filed 12/11/20 Page 2 of 2



                1            Pursuant to BANA’s motion to dismiss, (ECF No. 8), plaintiff’s seventh and eighth
                2     causes of actions are dismissed with prejudice. Pursuant to Chase’s motion to dismiss, (ECF No.

                3     22), all of plaintiff’s claims against Chase are dismissed with prejudice. Finally, this court grants

                4     BMW’s motions for stay and arbitration, (ECF Nos. 26, 28), but denies its motion to dismiss,
                      (ECF No. 27). Per Ghazali, the requested stay presents a “less drastic sanction[]” to dismissal.
                5
                      46 F.3d at 53.
                6
                             The records reflect proper notice to plaintiff of these motions, yet plaintiff has not
                7
                      meaningfully litigated this matter since first filing his complaint on September 15, 2020. Ample
                8     time has passed since plaintiff’s deadlines to respond.
                9            Accordingly,
              10             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that defendant BANA’s
              11      motion to dismiss (ECF No. 8) be, and the same hereby is, GRANTED.

              12             IT IS FURTHER ORDERED that defendant Chase’s motion to dismiss (ECF No. 22) be,

              13      and the same hereby is, GRANTED.
                             IT IS FURTHER ORDERED that defendant BMW’s motion to dismiss (ECF No. 27) be,
              14
                      and the same hereby is, DENIED.
              15
                             IT IS FURTHER ORDERED that defendant BMW’s motion to stay case (ECF No. 26)
              16
                      be, and the same hereby is, GRANTED.
              17             IT IS FURTHER ORDERED that defendant BMW’s motion to compel arbitration (ECF
              18      No. 28) be, and the same hereby is, GRANTED.
              19             DATED December 11, 2020.
              20
                                                                    __________________________________________
              21                                                    UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
